DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  “the surface roughness Ra is” should read “the surface roughness Ra of the insulating covering is”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “the surface roughness Ra is” should read “the surface roughness Ra of the insulating covering is”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  “the surface roughness Ra is” should read “the surface roughness Ra of the insulating covering is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2019163406) in view of Chasey (US 2007/0134506).

In regards to claim 1, Shimada teaches a covered wire including a conductor and an insulating covering  (insulated wire, page 1 line 1), wherein the insulating covering is made of a resin composition, the resin composition includes a silane graft polyolefin (A), an unmodified polyolefin (B), a modified polyolefin (page 1, (C)) having one or more functional groups (page 1, paragraph [0008]) selected from the group consisting of a carboxy group, an ester group (C), an acid anhydride group, an amino group (C), and an epoxy group (C), a flame retardant, a cross-linking catalyst (E), and zinc oxide and an imidazole-based compound (page 2, paragraph [0003]).

Shimada does not teach a surface roughness Ra of the insulating covering is 4.0 pm or less.

Casey does not teach a surface roughness Ra of the insulating covering is 4.0 pm or less (The insulation layer has a Ra surface roughness of about 0.1 to about 2 microns, more preferably about 0.1 to about 1.8 microns, more preferably from about 0.1 to about 1.5 microns, and more preferably from about 0.1 to about 1.0 microns, paragraph [0035]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included on the insulation surface of the surface roughness of about 0.1 to about 2 microns as taught by Casey such that improvement in surface roughness, which should provide better interfaces between the insulation layer and other component layers of typical wire and/or cable applications (paragraph [0064]).

In regards to claim 3, Shimada in combination with Casey teaches the covered wire according to claim 1, wherein the surface roughness Ra the insulating covering is 3.0 pm or less (The insulation layer has a Ra surface roughness of about 0.1 to about 2 microns, more preferably about 0.1 to about 1.8 microns, more preferably from about 0.1 to about 1.5 microns, and more preferably from about 0.1 to about 1.0 microns, paragraph [0035], Casey).

In regards to claim 4, Shimada in combination with Casey teaches the covered wire according to claim 1, wherein the surface roughness Ra the insulating covering is 2.0 pm or less (The insulation layer has a Ra surface roughness of about 0.1 to about 2 microns, more preferably about 0.1 to about 1.8 microns, more preferably from about 0.1 to about 1.5 microns, and more preferably from about 0.1 to about 1.0 microns, paragraph [0035], Casey).

In regards to claim 5, Shimada in combination with Casey teaches the covered wire according to claim 1, wherein the surface roughness Ra the insulating covering is 6.0 µm or less (The insulation layer has a Ra surface roughness of about 0.1 to about 2 microns, more preferably about 0.1 to about 1.8 microns, more preferably from about 0.1 to about 1.5 microns, and more preferably from about 0.1 to about 1.0 microns, paragraph [0035], Casey).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2019163406) in view of Chasey (US 2007/0134506) as detailed in claim 1 (hereinafter referred to as modified Shimada), in view of Lim et al. (US 2018/0292015).

In regards to claim 2, modified Shimada teaches the covered wire according to claim 1.

Modified Shimada does not teach the unmodified polyolefin includes block polypropylene.

Lim et al. teaches the unmodified polyolefin includes block polypropylene (paragraph [0022]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the polyolefin material of modified Shimada of a block polypropylene as taught by Lim et al. In this case, excellent insulation performance, processability, and property balance are provided. The distribution of the comonomer may be controlled, for example, by changing a process temperature (paragraph [0022]).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2019163406) in view of Chasey (US 2007/0134506) as detailed in claim 1 (hereinafter referred to as modified Shimada), in view of Marin (US 4791210).

In regards to claim 6, Shimada in combination with Casey the covered wire according to claim 1, wherein the conductor includes a wire bundle, and the wire is an aluminum alloy wire (bundled wires, aluminum, page 9).

Modified Shimada in combination with Casey does not explicitly teach the conductors are stranded.
Marin teaches the conductors are stranded (abstract).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the bundled cable of modified Shimada the stranded wires as taught by Marin because stranded wires give a cable more flexibility during installation.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2019163406) in view of Chasey (US 2007/0134506) as detailed in claim 1 (hereinafter referred to as modified Shimada), in view of Yamasaki (US 20160019999). 

In regards to claim 7, Modified Shimada teaches a wire harness comprising: the covered wire according to claim 1.

Modified Shimada does not teach a terminal; and a water blocking member, wherein the terminal is attached to at least one of two end portions of the covered wire, and the water blocking member is attached to an outer periphery of the insulating covering.

Yamasaki teaches a terminal (31); and a water blocking member (2), wherein the terminal (31) is attached to at least one of two end portions of the covered wire (20,21), and the water blocking member (2) is attached to an outer periphery of the insulating covering (20).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have combined the teachings of the insulated cable of modified Shimada and a terminal; and a water blocking member, wherein the terminal is attached to at least one of two end portions of the covered wire, and the water blocking member is attached to an outer periphery of the insulating covering as taught by Yamasaki; Yamasaki provides a heat-recoverable article that thermally shrinks in a suitable temperature range and that does not easily split, and a wire splice and a wire harness that use the heat-recoverable article (paragraph [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848